Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of the 31st of
December 2018 (this “Agreement”) is entered into by and between MOMENTOUS
HOLDINGS CORP., a Nevada corporation (“MHC”), and ANDREW EDDY (“Owner”), an
individual residing in Great Britain. MHC and Owner are referred to singularly
as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Owner owns 100% of the issued and outstanding capital shares of V
BEVERAGES LIMITED, a company organized under the las of the United Kingdom,
bearing company registration number 10730660 (“Target”) and Target’s
wholly-owned subsidiary and operating company is MaxChater Ltd., a United
Kingdom company, bearing company registration number 09785403.

 

WHEREAS, MHC wishes to acquire one hundred percent (100%) of the issued and
outstanding shares of capital stock of Target from the Owner (referred to
hereinafter as the “Target Interests”), with the purpose of owning and operating
Target as MHC’s majority-owned subsidiary;

 

WHEREAS, MHC and the Owner propose to enter into this Agreement which provides,
among other things, that the Owner will transfer and sell the Target Interests
to MHC in exchange for 2,250,000 shares of MHC’s common stock as set forth
herein (the “Share Exchange”), on the terms and conditions set forth herein and
such additional items as more fully described in this Agreement; and

 

NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Definitions. The following terms shall have the following
respective meanings:

 

“Affiliate”  

with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party. For the purpose of this
definition, “control” means (i) ownership of more than ten percent (10%) of the
voting shares of a Person or (ii) the right or ability to direct the management
or policies of a Person through ownership of voting shares or other securities,
pursuant to a written agreement or otherwise;

      “Business Day”   

a day (other than a Saturday) on which banks in Delaware are open for business
throughout their normal business hours;

      “Closing”  

the closing of the transactions contemplated by this Agreement;

      “Completion”   

completion of acquisition of the Target Interests by MHC and issuance of the
Exchange Shares (as such term is defined below) in accordance with the terms and
conditions of this Agreement;

     

 

 

 

 



 1 

 

 

“Encumbrance”  

any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, preemptive right, deferred purchase, title retention,
leasing, sale-and-repurchase or sale-and-leaseback arrangement whatsoever over
or in any property, assets or rights of whatsoever nature and includes any
agreement for any of the same and reference to “Encumbrances” shall be construed
accordingly;

      “Person”  

any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);

      “US”  

United States of America; and

     

“United States Dollars”

or “US$”

  United States dollars.

 

Section 1.02. Rules of Construction.

 

(a)                 Unless the context otherwise requires, as used in this
Agreement: (i) “including” means “including, without limitation”; (ii) words in
the singular include the plural; (iii) words in the plural include the singular;
(iv) words applicable to one gender shall be construed to apply to each gender;
(v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement; (vi) the terms “Article” and “Section”
shall refer to the specified Article or Section of or to this Agreement; and
(vii) the term “day” shall refer to calendar days.

 

(b)                 Titles and headings to Articles and Sections are inserted
for convenience of reference only, and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

ARTICLE II

THE SHARE EXCHANGE

Section 2.01. Share Exchange.

 

(a)                 Subject to and upon the terms and conditions of this
Agreement, on the Closing Date (as defined hereafter), MHC shall acquire all of
the Target Interests with all of such interests acquired being free from all
Encumbrances together with all rights now or hereafter attaching thereto. MHC
shall be the sole owner of Target and Target shall continue to operate in its
normal course of business, as a wholly-owned subsidiary of MHC.

 

(b)                 As consideration for the transfer or sale of the Target
Interests to MHC by the Owner, MHC shall provide the following to the Owner:
2,250,000 shares of MHC’s common stock, par value $0.001 (the “Exchange
Shares”). The Exchange Shares shall be remitted as provided in Section 2.04
below.

 

(c)                 The Share Exchange shall take place upon the terms and
conditions provided for in this Agreement and in accordance with applicable law.
If the Closing does not occur as set forth in Section 2.02 of this Agreement due
to one Party’s failure to perform, then the other Party may terminate the
Agreement.

 

Section 2.02. Closing Location. The Closing of the Share Exchange and the other
transactions contemplated by this Agreement will occur as soon as possible (the
“Closing Date”), at the law offices of Booth Udall Fuller, PLC, 1255 W. Rio
Salado Parkway, #215, Tempe, Arizona.

 

Section 2.03. The Owner’s Closing and Post-Closing Items.

 

(a)                 At the Closing, the Owner shall tender to MHC:

 

(1)       Duly executed and notarized stock powers for the transfer of the
Target Interests to MHC;

 

(2)       A resolution signed by Owner certifying that the conditions in Section
8.01(b) have been satisfied.

 

 

 

 



 2 

 

 

(b)                 Following the Closing, The Owner and Target shall provide in
a timely manner all documents, purchase agreements and any other instruments
reasonably required to effect the re-registration of the Target Interests in the
name of MHC.

 

(c)                 Upon completion of the re-registration of the Target
Interests in the name of MHC, the Owner and Target shall deliver proof of such
re-registration to MHC and its legal counsel.

 

Section 2.04. MHC’s Closing and Post-Closing Items.

 

(a)                 At the Closing, MHC will tender to the Owner:

 

(1)       A certified copy(ies) of resolutions of the Board of Directors of MHC
in a form satisfactory to the Owner, acting reasonably, authorizing:

 

(i)       the execution and delivery of this Agreement by MHC; and

 

(ii)       the issuance of the Exchange Shares to Owner.

 

(2)       Share certificates, registered in the name of Owner as set forth above
representing the Exchange Shares; and

 

(3)       A certificate executed by a duly appointed officer of MHC certifying
that the conditions in Section 9.01(b) have been satisfied.

 

(b)                 Following the Closing, MHC shall cooperate with the Owner
and Target in executing and delivering all documents reasonably necessary to
effect the re-registration of the Target Interests in the name of MHC pursuant
to subsection (b) of Section 2.03.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement.

 

Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Completion.

 

Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.

 

Section 3.04. Each Party acknowledges that the restrictions contained in Section
11.01 shall continue to apply after the Closing without limit in time.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MHC

 

Section 4.01. Organization, Standing and Authority; Foreign Qualification. MHC
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to own, lease and operate its properties and to conduct its business as
presently conducted and as proposed to be conducted and is duly qualified or
licensed as a foreign corporation in good standing in each jurisdiction in which
the character of its properties or the nature of its business activities require
such qualification.

 

Section 4.02. Corporate Authorization. The execution, delivery and performance
by MHC of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of MHC, and this Agreement constitutes a valid and binding agreement of MHC. The
Exchange Shares to be issued in accordance with this Agreement shall be duly
authorized and, upon such issuance, will be validly issued, fully paid and
non-assessable.

 

 

 

 



 3 

 

 

Section 4.03. Capitalization. MHC’s authorized capital stock, as of the Closing
Date prior the issuance of the Exchange Shares, shall consist of (a)
Seventy-Fifty Million (75,000,000) authorized shares of common stock (the
“Common Stock”), of which 28,245,00 shares will be issued and outstanding; (b)
ten million authorized shares of Preferred Stock (the “Preferred Stock”), of
which zero (0) shares are issued and outstanding. All of such issued and
outstanding shares of MHC’s Common Stock are duly authorized, validly issued,
fully paid and non-assessable. There are no outstanding options, warrants,
agreements or rights to subscribe for or to purchase, or commitments to issue,
shares of MHC’s Common Stock or any other security of MHC or any plan for any of
the foregoing. MHC is not obligated to register the resale of any of its Common
Stock on behalf of any shareholder of MHC under the Securities Act.

 

Section 4.04. Subsidiaries. Prior to the Closing, MHC has no subsidiaries.

 

Section 4.05. No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 

(a)                 violate any provision of the Articles of Incorporation,
Bylaws or other charter or organizational document of MHC;

 

(b)                 violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which MHC is a
party or by or to which either of its assets or properties, may be bound or
subject;

 

(c)                 violate any order, judgment, injunction, award or decree of
any court, arbitrator or governmental or regulatory body against, or binding
upon, or any agreement with, or condition imposed by, any governmental or
regulatory body, foreign or domestic, binding upon MHC or upon the securities,
assets or business of MHC;

 

(d)                 violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to MHC or to the securities,
properties or business of MHC; or

 

(e)                 result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by MHC.

 

Section 4.06. Litigation. There is no litigation, suit, proceeding, action or
claim at law or in equity, pending or to MHC’s best knowledge threatened against
or affecting MHC or involving any of MHC’s property or assets, before any court,
agency, authority or arbitration tribunal, including, without limitation, any
product liability, workers' compensation or wrongful dismissal claims, or
claims, actions, suits or proceedings relating to toxic materials, hazardous
substances, pollution or the environment. MHC is not subject to or in default
with respect to any notice, order, writ, injunction or decree of any court,
agency, authority or arbitration tribunal.

 

Section 4.07. Compliance with Laws. To the best knowledge of MHC, it has
complied with all laws, municipal bylaws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any governmental
authority applicable to it, its properties or the operation of its business,
except where the failure to comply will not have a material adverse effect on
the business, properties, financial condition or earnings of MHC.

 

Section 4.08. Material Information. This Agreement and all other information
provided, in writing, by MHC or representatives thereof to the Owner, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading. There are no facts or conditions which have not been disclosed to
the Owner in writing which, individually or in the aggregate, could have a
material adverse effect on MHC or a material adverse effect on the ability of
MHC to perform any of its obligations pursuant to this Agreement.

 

 

 

 

 



 4 

 

 

Section 4.09. Brokerage. No broker or finder has acted, directly or indirectly,
for MHC nor did MHC incur any finder’s fee or other commission, in connection
with the transactions contemplated by this Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE OWNER

 

The Owner represents and warrants to MHC as follows:

 

Section 5.01. Organization, Standing and Authority; Foreign Qualification. (a)
Target is a company duly organized, validly existing and in good standing under
the laws of the United Kingdom and has all requisite corporate power and
authority to own, lease and operate its respective properties and to conduct its
respective business as presently conducted and as proposed to be conducted and
is duly qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.

 

Section 5.02. Authorization. The execution, delivery and performance by the
Owner of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary actions, as the case may be,
on the part of Owner and Owner has duly executed and delivered this Agreement
and this Agreement constitutes a valid and binding agreement of Owner.

 

Section 5.03. Capitalization.

 

(a)                 All of the Target Interests held by the Owner are duly
authorized and validly issued under the laws of the United Kingdom and are
rightfully and legally owned by the Owner without the right of offset or
assessment of further payment. There are no outstanding options, warrants,
agreements or rights to subscribe for or to purchase, or commitments to issue,
any further ownership interests or any other security or any plan for any of the
foregoing. The Target Interests represent 100% of the issued and outstanding
equity interests of Target.

 

(b)                 The Target Interests are not subject to any option, right of
first refusal or any other restriction on transfer, whether by contract,
agreement, applicable law, regulation or statute, as the case may be.

 

(c)                 There are no outstanding loans, debts, bonds, indentures,
liens, encumbrances or promissory notes giving the holder thereof the right to
convert such instruments into shares of Target’s capital stock.

 

Section 5.04. Subsidiaries. At the time of the Closing, Target’s sole subsidiary
is MaxChater Ltd., a company organized under the laws of the United Kingdom.

 

Section 5.05. Sale of Exchange Shares. Upon completion of the purchase and sale
of the Exchange Shares, the Owner shall be the beneficial and record holder of
the Exchange Shares.

 

Section 5.06. Investment Risk. The Owner understand that an investment in MHC
includes a high degree of risk, he has such knowledge and experience in
financial and business matters, investments, securities and private placements
as to be capable of evaluating the merits and risks of its investment in the
Exchange Shares, is in a financial position to hold the Exchange Shares for an
indefinite period of time, and is able to bear the economic risk of, and
withstand a complete loss of such investment in the Exchange Shares.

 

Section 5.07. Cooperation. If required by applicable securities laws or order of
a securities regulatory authority, stock exchange or other regulatory authority,
the Owner and Target will execute, deliver, file and otherwise assist MHC in
filing such reports, undertakings and other documents as may be required with
respect to the issuance of the Exchange Shares.

 

Section 5.08. Tax Advice. The Owner is solely responsible for obtaining such
legal, including tax, advice as he considers necessary or appropriate in
connection with the execution, delivery and performance by the Owner of this
Agreement and the transactions contemplated herein.

 

 

 

 



 5 

 

 

Section 5.09. Investment Representations. All of the acknowledgements,
representations, warranties and covenants set out in Exhibit A hereto are true
and correct as of the date hereof and as of the Closing Date.

 

Section 5.10. No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 

(a)                 violate any provision of any chartered document of Target or
other organizational document;

 

(b)                 violate, conflict with or result in the breach of any of the
terms of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which the Owner
and/or Target is a party or by or to which either’s assets or properties may be
bound or subject;

 

(c)                 violate any order, judgment, injunction, award or decree of
any court, arbitrator or governmental or regulatory body against, or binding
upon, or any agreement with, or condition imposed by, any governmental or
regulatory body, foreign or domestic, binding upon the Owner and/or Target or
upon the securities, assets or business of the Owner and/or Target;

 

(d)                 violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to Target or to the securities,
properties or business of the Owner and/or Target; or

 

(e)                 result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by Target.

 

Section 5.11. Articles of Incorporation and Bylaws.

 

(a)                 The Owner and Target have heretofore delivered to MHC true,
correct and complete copies of the chartered documents or comparable instruments
of Target, certified by the applicable corporate secretary thereof.

 

(b)                 The minute book of Target accurately reflects all actions
taken at all meetings and consents in lieu of meetings of its respective
shareholders, members or Owner, from the date of incorporation to the date
hereof.

 

Section 5.12. Compliance with Laws. To the best of the Owner and Target’s
knowledge, Target is not in violation of any applicable order, judgment,
injunction, award or decree nor is it in violation of any federal, provincial,
state, local, municipal or foreign law, ordinance or regulation or any other
requirement of any governmental or regulatory body, court or arbitrator, other
than those violations which, in the aggregate, would not have a material adverse
effect on Target and have not received written notice that any violation is
being alleged.

 

Section 5.13. Material Contracts.

 

Except as set forth in Schedule 5.13 attached hereto, copies of which are hereby
acknowledged by MHC as having been received, Target is not a party to any:

 

(i)                   contracts with any current or former officer, director,
employee, consultant, agent or other representative having more than three (3)
months to run from the date hereof or providing for an obligation to pay and/or
accrue compensation of $100,000 or more per annum, or providing for the payment
of fees or other consideration in excess of $100,000 in the aggregate to any
officer or director of Target, or to any other entity in which Target has an
interest;

 

(ii)                 contracts for the purchase or sale of equipment or services
that contain an escalation, renegotiation or re-determination clause or that can
be cancelled without liability, premium or penalty only on ninety (90) days’ or
more notice;

 

(iii)                contracts for the sale of any of its assets or properties
or for the grant to any person of any preferential rights to purchase any of its
assets or properties;

 

 

 

 



 6 

 

 

(iv)               contracts (including, without limitation, leases of real
property) calling for an aggregate purchase price or payments in any one (1)
year of more than $100,000 in any one case (or in the aggregate, in the case of
any related series of contracts);

 

(v)               contracts relating to the acquisition by Target of any
operating business of, or the disposition of any operating business by, any
other person;

 

(vi)               executory contracts relating to the disposition or
acquisition of any investment or of any interest in any Person;

 

(vii)              joint venture contracts or agreements;

 

(viii)            contracts under which Target agrees to indemnify any party,
other than in the ordinary course of business or in amounts not in excess of
$100,000 or to share tax liability of any party;

 

(ix)               contracts containing covenants of Target not to compete in
any line of business or with any person in any geographical area or covenants of
any other person not to compete with Target in any line of business or in any
geographical area;

 

(x)                 contracts for or relating to computers, computer equipment,
computer software or computer services; or

 

(xi)               contracts relating to the borrowing of money by Target or the
direct or indirect guarantee by Target of any obligation for, or an agreement by
Target to service, the repayment of borrowed money, or any other contingent
obligations in respect of indebtedness of any other Person, including, without
limitation:

 

(a)any contract with respect to lines of credit;

 

(b)any contract to advance or supply funds to any other Person other than in the
ordinary course of business;

 

(c)any contract to pay for property, products or services of any other Person
even if such property, products or services are not conveyed, delivered or
rendered;

 

(d)any keep-well, make-whole or maintenance of working capital or earnings or
similar contract; or

 

(e)any guarantee with respect to any lease or other similar periodic payments to
be made by any other Person; and

 

(f)any other material contract whether or not made in the ordinary course of
business.

 

Section 5.14. Material Information. This Agreement and all other information
provided in writing by the Owner or representatives of Target to MHC, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading. There are no facts or conditions, which have not been disclosed to
MHC in writing which, individually or in the aggregate, could have a material
adverse effect on Target or a material adverse effect on the ability of the
Owner to perform any of their obligations pursuant to this Agreement.

 

Section 5.15. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Target or Owner.
There are no actions, suits or claims or legal, regulatory, administrative or
arbitration proceedings pending or, to the knowledge of Owner, threatened
against or involving Owner or the Target Interests.

 

 

 

 



 7 

 

 

Section 5.16. Operations. Except as previously disclosed to MHC or as
contemplated by this Agreement, since its date of incorporation or organization,
Target has not:

 

(a)                amended its Charter documents, other organizational documents
or merged with or into or consolidated with any other person or entity,
subdivided or in any way reclassified any of its ownership interests or changed
or agreed to change in any manner the rights of its ownership interests or the
character of its business;

 

(b)                 issued, reserved for issuance, sold or redeemed, repurchased
or otherwise acquired, or issued options or rights to subscribe to, or entered
into any contract or commitment to issue, sell or redeem, repurchase or
otherwise acquire, any ownership interests or any bonds, notes, debentures or
other evidence or indebtedness; or

 

(c)                 made any loan or advance to any manager, officer, director
or employee, consultant, agent or other representative.

 

ARTICLE VI

COVENANTS AND AGREEMENTS OF OWNER

 

Section 6.01. Conduct of Businesses in the Ordinary Course. From the date of
this Agreement to the Closing Date, the Owner shall cause Target to conduct its
business substantially in the manner in which it is currently conducted.

 

Section 6.02. Preservation of Permits and Services. From the date of this
Agreement to the Closing Date, the Owner shall cause Target to use its best
efforts to preserve any permits and licenses in full force and effect and to
keep available the services, and preserve the goodwill, of its present managers,
officers, employees, agents, and consultants.

 

Section 6.03. Conduct Pending the Closing Date. From the date of this Agreement
to the Closing Date: (a) the Owner shall cause Target to use its best efforts to
conduct its affairs in such a manner so that, except as otherwise contemplated
or permitted by this Agreement, the representations and warranties contained in
Article V shall continue to be true and correct on and as of the Closing Date as
if made on and as of the Closing Date; and (b) the Owner shall promptly notify
MHC of any event, condition or circumstance that would constitute a violation or
breach of this Agreement by Owner or Target.

 

Section 6.04. Corporate Examinations and Investigations. Prior to the Closing
Date, MHC shall be entitled, through its employees and representatives, to make
such reasonable investigation of the assets, liabilities, properties, business
and operations of Target, and such examination of the books, records, tax
returns, results of operations and financial condition of Target. Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and the Owner, Target and its employees and
representatives, including without limitation, their counsel and independent
public accountants, shall cooperate fully with such representatives in
connection with such reasonable review and examination.

 

ARTICLE VII

COVENANTS AND AGREEMENTS OF MHC

 

Section 7.01. Litigation. From the date of this Agreement to the Closing Date,
MHC shall notify the Owner and Target of any actions or proceedings of the type
described in Section 4.06 that are threatened or commenced against MHC or
against any officer, director, employee, properties or assets of MHC and of any
requests for information or documentary materials by any governmental or
regulatory body in connection with the transactions contemplated hereby.

 

Section 7.02. Conduct of MHC Pending the Closing. From the date hereof through
the Closing Date:

 

(a)                 MHC shall use its best efforts to conduct its affairs in
such a manner so that, except as otherwise contemplated or permitted by this
Agreement, the representations and warranties contained in Article IV shall
continue to be true and correct on and as of the Closing Date as if made on and
as of the Closing Date; and

 

 

 

 



 8 

 

 

(b)                 MHC shall promptly notify the Owner and Target of any event,
condition or circumstance occurring from the date hereof through the Closing
Date that would constitute a violation or breach of this Agreement by MHC.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATION OF MHC TO CLOSE

 

The obligations of MHC to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:

 

Section 8.01. Representations and Covenants. (a) The representations and
warranties of the Owner contained in this Agreement shall be true and correct on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date, except that any of such representations and warranties
that are given as of a particular date and relate solely to a particular date or
period shall be true as of such date or period; and

 

(b)                The Owner shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by him on or before the Closing Date. The Owner shall have delivered to MHC
a certificate, dated the Closing Date, and signed by him to the foregoing
effect.

 

Section 8.02. Governmental Permits and Approvals.

 

(a)                All approvals, authorizations, consents, permits and licenses
from governmental and regulatory bodies required for the transactions
contemplated by this Agreement and to permit the business currently carried on
by Target to continue to be carried on substantially in the same manner
immediately following the Closing Date shall have been obtained and shall be in
full force and effect, and MHC shall have been furnished with appropriate
evidence, reasonably satisfactory to it, of the granting of such approvals,
authorizations, consents, permits and licenses; and

 

(b)                There shall not have been any action taken by any court,
governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.

 

Section 8.03. Third Party Consents. All consents, permits and approvals from
parties to contracts with Target that may be required in connection with the
performance by Target or the continuance of such contracts in full force and
effect after the Closing Date, shall have been obtained.

 

Section 8.04. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on Target, Owner, or on the Target Interests.

 

Section 8.05 Due Diligence Review. MHC must have received results satisfactory
to it, in its sole discretion, from its due diligence review of Target and its
operations.

 

Section 8.06 Closing Documents. The Owner and Target shall have executed and
delivered the documents described in Section 2.03 above.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATION OF OWNER TO CLOSE

 

The obligations of the Owner to be performed by him at the Closing pursuant to
this Agreement are subject to the fulfillment, on or before the Closing Date, of
each the following conditions, any one or more of which may be waived by him, to
the extent permitted by law:

 

Section 9.01. Representations and Covenants. (a) The representations and
warranties of MHC contained in this Agreement shall be true and correct on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date, except that any of such representations and warranties that
are given as of a particular date and relate solely to a particular date or
period shall be true as of such date or period; and

 

 

 

 



 9 

 

 

(b)                 MHC shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date. MHC shall have delivered to the Owner and Target a
certificate dated the Closing Date, and signed by an authorized signatory of MHC
to the foregoing effect.

 

Section 9.02. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any Person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on MHC.

 

Section 9.03. Closing Documents. MHC shall have executed and delivered the
documents described in Section 2.04 above.

 

ARTICLE X

TERMINATION

 

Section 10.01. Termination. Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the Share Exchange and the other
transactions contemplated by this Agreement shall be abandoned at any time prior
to the Closing: by mutual written consent of the Owner and MHC.

 

Section 10.02. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 10.01,
this Agreement shall become null and void and of no further force and effect.

 

ARTICLE XI

POST-CLOSING COVENANTS

 

Section 11.01 The Owner’s Covenants. The Owner hereby covenants with MHC and
promises as follows:

 

(a)To maintain the books, records, accounting and financial statements of Target
and its subsidiary and all operations related to either’s current business, in
accordance with applicable accounting principles and practices.

 

(b)To maintain all of the legal requirements that permit Target and its
subsidiary to operate their current businesses under all applicable laws and
regulations of the U.K. and comply with all other laws and regulations of the
U.K.

 

(c)Not to incur any debt by Target or its subsidiary in any event whatsoever,
except with the prior written consent of the Board of Directors of MHC.

 

MISCELLANEOUS

 

Section 11.02. Time. Time shall be of the essence hereof.

 

Section 11.03. Notices. Any notice or other writing required or permitted to be
given hereunder or for the purposes hereof shall be sufficiently given if
delivered to the Party to whom it is given or, if mailed, by prepaid registered
mail, or sent by email, addressed to such Party at:

 

if to Owner, at:

 

[_______________________]

[_______________________]

[_______________________]

Attn.: Andrew Eddy

 

 

 

 



 10 

 

 

if to MHC, at:

 

5 Mile End Road

London E1 4TP

United Kingdom

Attn: James Horan

 

or at such other physical address as the Party to whom such writing is to be
given shall have last notified to the Party giving the same in the manner
provided in this article. Written notice hereunder, shall be delivered
personally or sent to each Party by (i) personal delivery, (ii) a
nationally-recognized, next-day courier service, (iii) first-class registered or
certified mail, postage prepaid or (iv) electronic mail. In the case of delivery
by certified mail, such mailing shall be deemed to have been delivered following
deposit with the U.S. Postal Service, if deposited at a United States post
office five (5) calendar days following deposit with the U.S. Postal Service. In
the case of overnight delivery, delivery shall be deemed to be completed upon
receipt of the notice at the address provided. In the case of email delivery,
delivery shall be deemed to be completed upon the email message having been
sent.

 

Section 11.04. Severability. If a court of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.

 

Section 11.05. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings, oral
or written, by and between any of the Parties with respect to the subject matter
hereof.

 

Section 11.06. Further Assurances. The Parties shall with reasonable diligence,
do all such things and provide all such reasonable assurances as may be required
to consummate the transactions contemplated by this Agreement, and each Party
shall provide such further documents or instruments required by the other Party
as may be reasonably necessary or desirable to give effect to the purpose of
this Agreement and carry out its provisions whether before or after the Closing
Date.

 

Section 11.07. Waiver. Except as provided in this Article, no action taken or
inaction pursuant to this Agreement will be deemed to constitute a waiver of
compliance with any warranties, conditions or covenants contained in this
Agreement and will not operate or be construed as a waiver of any subsequent
breach, whether of a similar or dissimilar nature. No waiver of any right under
this Agreement shall be binding unless executed in writing by the Party to be
bound thereby.

 

Section 11.08. Counterparts. This Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

 



 11 

 

 

IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.

 

MOMENTOUS HOLDINGS CORP.,

a Nevada corporation

  OWNER:                    

By:



/s/ James Horan  

By:



/s/ Andrew Eddy Name: JAMES HORAN   Name: ANDREW EDDY Title: Chief Executive
Officer   Title:

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

SCHEDULE 5.13

 

List of Material Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

Exhibit A

 

The Owner acknowledges on his own behalf that:

 

(a)AN INVESTMENT IN THE EXCHANGE SHARES IS NOT WITHOUT RISK AND THE OWNER MAY
LOSE HIS ENTIRE INVESTMENT;

 

(b)MHC may complete additional, and existing, financings in the future in order
to develop the business of MHC and fund its ongoing development, and such future
financings may have a dilutive effect on current shareholders of MHC, including
the Owner;

 

(c)the Owner has not been provided with, nor has he requested, nor does he have
any need to receive, an offering memorandum or any similar document in
connection with his purchase of the Exchange Shares, and his decision to
purchase the Exchange Shares has been based entirely upon publicly available
information concerning MHC and not upon any verbal or other written
representation as to fact or otherwise made by or on behalf of MHC or any
employees, agents or affiliates thereof;

 

(d)the Exchange Shares have not been registered under the U.S. Securities Act of
1933 (the "U.S. Securities Act") or the securities laws of any state, and that
the Exchange Shares upon issuance will be, "restricted securities" in the United
States within the meaning of Rule 144(a)(3) of the U.S. Securities Act;

 

(e)no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities made any recommendation
or endorsement with respect to the Exchange Shares;

 

(f)the purchase of the Exchange Shares has not been made through, or as a result
of, and the distribution of the Exchange Shares is not being accompanied by, and
the Owner is not aware of, any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio,
internet or television, or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising;

 

(g)the Exchange Shares are being offered for sale on a "private placement" basis
only;

 

(h)the issuance, sale and delivery of the Exchange Shares to the Owner is
conditional upon such issuances and sales being exempt from the registration
requirements and the prospectus requirements, or the requirement to file a
registration statement, of all applicable securities legislation relating to the
issuance and sale of the Exchange Shares, or upon the issuance of such orders,
consents or approvals as may be required to permit such sales without the
requirement of filing a prospectus or complying with the registration
requirements;

 

(i)MHC may be required to disclose to applicable securities regulatory
authorities the identity of the beneficial purchasers of the Exchange Shares;

 

 

 

 

 



 14 

 



(j)upon the issuance of the Exchange Shares, the certificates representing the
Exchange Shares shall bear a legend to the effect that transfer is prohibited
for a minimum period of one (1) year after the purchase of the Exchange Shares,
and thereafter that transfer is prohibited except (i) in accordance with the
provisions of Regulation S under the U.S. Securities Act, (ii) pursuant to
registration under U.S. Securities Act, or (iii) pursuant to an available
exemption from registration; and that hedging transactions involving those
securities may not be conducted unless in compliance with U.S. Securities Act;

 

(k)the Exchange Shares will be subject to resale restrictions under applicable
securities legislation, rules, regulations and policies, and the Owner will
comply with all relevant securities legislation, rules, regulations and policies
concerning any Exchange Shares and will consult with his own legal advisers with
respect to complying with all restrictions applying to any such resale and
further agrees that he is solely responsible for compliance with all applicable
resale restrictions and will only resell the Exchange Shares in compliance with
all applicable securities laws;

 

(l)the offering of the Exchange Shares is only being made to persons to whom it
may be lawfully made and the Exchange Shares are being issued and sold without
breach of any applicable securities legislation;

 

(m)he has been given the opportunity by MHC to ask questions of, and receive
answers from, the management of MHC and has had access to such financial and
other information concerning MHC as he has considered necessary to make a
decision to invest in the Exchange Shares and has availed himself of such
opportunity to the full extend desired; and

 

(n)that Owner is an “accredited investor”, as such term is defined by Rule
501(a) of Regulation D promulgated by the SEC under the Securities Act of 1933.

 

 

 

 

 

 

 

 

 

 

 

 

 

 15 

